Farris, A.C.J.
(dissenting)—The record establishes that the number of peas ready for harvest at “the time of optimum maturity for processing” exceeded the expectations of the processor. The trial court found that the reason for the excess was adverse weather conditions. Appellant argued below and here that adverse weather conditions for the purpose of the agreement meant storm, rain or inclement weather necessitating a shutdown of the pea harvest. The trial court rejected this contention and found as a fact:
That adverse weather conditions existed at the time the defendant elected to bypass the plaintiff’s 63 acres of peas, and such adverse weather conditions were the sole *816cause of the defendant electing to bypass the same. That the adverse weather conditions consisted of an unusual, unexpected and severe fluctuation of ambient temperatures which prevented the routine scheduled maturing of the entire pea crop under contract to defendant, of which entire crop plaintiff’s 63 acres constituted a part. That in the period from July 12-20, 1968, the ambient temperatures were lower than normal, generally in the 60° range which had the effect of retarding maturation of the peas. That from July 21-25, 1968, the ambient temperatures gradually increased, which started the peas “moving” toward maturity. That from July 26-August 2, 1968, the ambient temperatures increased rapidly and substantially, into the 80° range, which snapped all the peas to maximum maturity at the same time, rather than on the scheduled chronological series of ripening and maturity as had been planned and expected. That as all the peas ripened and matured within an extremely short period of time, rather than in a normal, staggered basis, the defendant was unable to harvest all the peas of all its pea growers who had contracts with the defendant, and defendant accordingly, and with cause under the subject contract, elected to bypass some peas, including the 63 acres of the plaintiff.
Finding 8. There is substantial evidence in the record to support this finding. It should not be disturbed on appeal. Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959).
The majority is persuaded by appellant’s argument that the bypass was an arbitrary selection made simply because the defendant did not have enough viners to take care of the crops. The record supports the trial court’s conclusion that the reason the defendant did not have enough viners to take care of the crops is that the weather conditions increased the size of the crops ready for processing beyond any reasonable expectations.
The language of the contract obligates both parties to make a good faith effort to perform. The finding of fact of the trial court resolves any issue regarding the good faith effort of the defendant in his favor. The record indicates, and the majority acknowledges, that the defendant ob*817tained 28 additional viners in an effort to harvest the crop. I am unprepared to assume with the majority that the defendant could have reasonably obtained additional viners and harvested the entire crop. Furthermore, I do not agree with the majority that the finding of the trial court, if sustained, places on the grower the risk not only of adverse weather conditions, but also for the number of vining machines that the defendant has to apply to a given area and the volume of acreage for which the defendant chooses to contract. The only excuse for nonperformance is adverse weather conditions. The trial court, upon conflicting evidence, resolved this issue in favor of the defendant. The definition of adverse weather condition must be construed in light of reasonable industry custom and usage. The contract provided for payment for peas whose harvest is delayed by adverse weather conditions beyond the optimum maturity for processing. Payment was made to the plaintiff according to this bypass provision of his contract.
The judgment should be affirmed.
Petition for rehearing denied January 10,1972.
Appealed to Supreme Court January 14,1972.